SenatorJ. H. Blanchard                Opinion NO. M-243
Chairman, Nominations Committee
The Senate of the State of Texas      Re:   Whether under Article 3.04,
Austin, Texas                               Election Code of Texas, a
                                            precinctschairman of Dallas
                                            County is prohibited~from
                                            serving at the same time
                                            on the Board of Directors
                                            of the Texas Turnpike Au-
Dear Senator Blanchard:                     thority.
           A precinct chairman (and therefore a member pf the
 County Executive Committee) in Dallas County, Texas, hctsbeen
 nominated by Governor John Connally to serve on the Texas Turn-
,,pikeAuthority Board of Directors, created by Article 6674~.    ,
 Section 3, Vernon's Civil Statutes. you have requested our
 opinion as to whether this nominee may legally serve in both
 capacities.
          Article 3.04 of the Election Code of Texas, in.part,.      _,
provides as follows:                                    .'
          I. . . No one shall serve as Chairman
     or as member of any district, county or
     city executive committee of a political
     party . . . who holds any office of profit
     or trust, either under the United States
     or this State, or any city or town in this
     State."
          Tex.Const., Section 33, Article XVI, as amended in 1967,
does not aid us in solving the question under consideration since
this constitutional provision applies only to non-elective state
and federal officers or employees.    .
            The acceptance and qualification as a member of the
Board of Directors of the Texas Turnpike Authority will constitute
an automatic   resignation or vacation of the office of precinct
chairman '(andmember of the.County Executive Committee) of a
political party. Pruitt v. Glen Rose School District, 126 Tex.
45. 84 S.W.2d 1004 (1935); State v. Brinkerhoff, 66 Tex. 45. 17
S.W. 109 (1886), 47 Tex.Jur.2d 42, PublicOfficers, S28.
          We answer your inquiry in the negative. .
                            _ 1185-
                                                           .’


                                                       :




 Senator J. Ii.Blanchard, page 2 (M-243)


                         S UM     MA      R Y
           Acceptance and qualification as a member      1
      of the Board of Directors of the Texas Turnpike
      Authority will constitute an automatic resigna-
      tion or vacation of the office of precinct chair-'
      man (and member of the County Executive Committee)
      of a political party.
                                                ruly youxs,         ,'
                                                                -
                                                            i
                                                   &A..,           ':~
                                                   .    TIN
                                                  General of Texas
 Prepared by Jack Sparks
 Assistant Attorney General
 APPROVED:
 OPINION COMMITTEE
  Hawthorne Phillips, Chairman
  Kerns Taylor, Co-Chairman
~ Malcolm Quick
 ..Fbshex...Tyler
  Thomas Mack
  Joe Clayton
 A. J. CARUBBI, JR,
 Executive Assistant




                                - 1186-